IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43624

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 667
                                                )
       Plaintiff-Respondent,                    )   Filed: September 1, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
THOMAS B. CHAPUT,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and ten-year determinate sentence for aggravated assault
       on certain personnel, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Justin M. Curtis,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Thomas B. Chaput was found guilty of aggravated assault on certain personnel, Idaho
Code §§ 18-901, 18-905, 18-915(1)(b).       The district court imposed a ten-year determinate
sentence and retained jurisdiction. Chaput appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Chaput’s judgment of conviction and sentence are affirmed.




                                                   2